MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Sep 17 2020, 8:48 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Amy E. Karozos                                           Curtis T. Hill, Jr.
Public Defender of Indiana                               Attorney General of Indiana

John Pinnow                                              Caroline G. Templeton
Deputy Public Defender                                   Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alexa R. Hamilton,                                       September 17, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         20A-PC-641
        v.                                               Appeal from the
                                                         Elkhart Circuit Court
State of Indiana,                                        The Honorable
Appellee-Respondent.                                     Michael A. Christofeno, Judge
                                                         Trial Court Cause No.
                                                         20C01-1812-PC-70



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020             Page 1 of 17
[1]   Alexa R. Hamilton (“Hamilton”) appeals the denial of her petition for post-

      conviction relief. Hamilton raises one issue, which we restate as whether she

      received effective assistance of counsel at her sentencing hearing.

[2]   We affirm.


                                 Facts and Procedural History
[3]   On February 27, 2018, Hamilton was arrested and later charged with dealing in

      methamphetamine. Conf. PCR Ex. 2; Tr. Vol. II at 46. At the time of her arrest,

      Hamilton possessed ninety-five grams of methamphetamine and was out on

      bond in three other cases, two of which were also methamphetamine possession

      cases and the third involved two counts of operating while intoxicated. Tr. Vol.

      II at 44-46; Conf. PCR Ex. 5 at 56-57. On March 18, 2018, the State charged

      Hamilton with dealing in methamphetamine as a Level 2 felony. Conf. PCR Ex.

      2. On June 14, 2018, Hamilton pleaded guilty to the charge of dealing in

      methamphetamine as a Level 2 felony and to operating while intoxicated as

      Level 6 felony pursuant to a written plea agreement, which imposed a

      sentencing cap of twenty years executed, and had two of her other felony

      methamphetamine possession cases dismissed. Conf. PCR Ex. 3. At the guilty

      plea hearing, Hamilton admitted that on February 27, 2018, she had at least ten




      Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 2 of 17
      grams of methamphetamine, that she knew it was methamphetamine, and that

      she planned to distribute it. PCR Ex. 1 at 19.1


[4]   A presentence investigation report (“the PSI”) was prepared. PCR Conf. Ex. 5.

      The PSI detailed Hamilton’s criminal history as both an adult and a juvenile.

      Id. at 55-57. As a juvenile, Hamilton had five juvenile referrals. Id. at 55-56. In

      2009, Hamilton had a juvenile referral for possession of marijuana that did not

      result in an adjudication and for which she “completed AVIP and [a] Drug

      Education Program.” Id. at 55. In 2011, Hamilton had a juvenile referral for

      burglary, which resulted in an adjudication, and she was placed at Bashor

      Children’s Home for drug treatment. Id. Also, in 2011, Hamilton had juvenile

      referrals for possession of marijuana, possession of paraphernalia, and illegal

      possession of an alcoholic beverage, none of which resulted in an adjudication,

      and she was again placed at Bashor Children’s Home. Id. at 56. In addition to

      the three other cases for which she was out on bond, as an adult, Hamilton had

      been convicted of possession of a controlled substance as a Class A

      misdemeanor, operating while intoxicated as a Class A misdemeanor, and

      possession of marijuana as a Class B misdemeanor. Id. She was placed on

      probation for those misdemeanor convictions and successfully completed her

      probation in 2017. Id. In the PSI, Hamilton also reported that she was drug

      free from approximately 2012 through 2017 but that she relapsed following the




      1
          PCR Ex. 1 is the transcript of Hamilton’s guilty plea hearing and her sentencing hearing.


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020               Page 3 of 17
      death of Justin Dean (“Dean”), her oldest child’s father, in February 2017. Id.

      at 60.

[5]   On July 12, 2018, the trial court held a sentencing hearing. Appellant’s App. Vol.

      II at 8. Hamilton’s trial counsel made argument but did not call any witnesses

      or present evidence at the sentencing hearing. PCR Ex. 1 at 29. Instead, her

      trial counsel argued that Hamilton’s criminal history reflected her struggles with

      drug addiction, but that despite her struggles Hamilton’s history also showed

      that she could be drug free for an extended period. Id. at 29-30. Hamilton’s

      trial counsel further argued the charge leading to Hamilton’s plea was related to

      the death of Dean and despite her attendance at a six-week grief course on the

      recommendation of her probation officer, she failed to address her grief issues.

      Id. at 31. Finally, her trial counsel argued that Hamilton had “good potential”

      and that she had begun classes at Ross Medical College. Id. at 32.


[6]   Hamilton then made a statement at sentencing in which she apologized to her

      family, the community, the families of people that she sold drugs to, and

      expressed her desire to receive help. Id. at 34. As a supplement to trial

      counsel’s argument, the trial court also had before it a letter from Hamilton’s

      mother, Teri Hamilton (“Teri”). Appellant’s App. Vol. II at 88-89. In the letter,

      Teri described Hamilton as “very intelligent & kind-hearted” and that Hamilton

      was “fairly typical” until her sophomore year of high school when she became

      associated with methamphetamine. Id. at 88. Teri also informed the trial court

      that Hamilton returned to using methamphetamine after Hamilton was unable

      to cope with the death of Dean. Id. Teri asked for the trial court to consider

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 4 of 17
      giving Hamilton a “lighter sentence” and to “give her a chance to prove . . . that

      she can change.” Id. at 89.


[7]   In sentencing Hamilton, the trial court noted that Hamilton seemed “to be a

      bright and engaging young lady.” PCR Ex. 1 at 34. The trial court stated the

      mitigating circumstances were Hamilton’s acceptance of responsibility and her

      accompanying statement, trial counsel’s statements on her behalf, her issues

      with addiction, and her young age, twenty-three, at the time of sentencing. Id.

      at 32, 35. The trial court found that Hamilton’s prior criminal history was an

      aggravator as it included her juvenile referrals, three misdemeanor convictions,

      three crimes committed while out on bond, and two felony cases that were

      dismissed as part of the plea agreement. Id. at 36. It also identified as

      aggravators Hamilton’s history of abusing drugs and alcohol and that other

      forms of sanctions had proven to be unsuccessful. Id. at 36-37. The trial court

      concluded that “the aggravators taken alone, or as a whole, outweigh any

      mitigating circumstance.” Id. at 37. The trial court sentenced Hamilton to

      twenty-five years with six years suspended to probation for the Level 2 felony

      dealing in methamphetamine and a consecutive sentence of 365 days for the

      Level 6 felony of operating while intoxicated. Id. at 37-39; PCR Ex. 6 at 62-66.


[8]   On December 13, 2018, Hamilton filed a petition for post-conviction relief.2

      Appellant’s App. Vol. II at 13, 18-27. On May 21, 2019, Hamilton filed an



      2
       In her plea agreement, Hamilton waived her right to appeal her sentence. Conf. PCR Ex. 3 at 48, PCR Ex. 1
      at 27.

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020              Page 5 of 17
       amendment to her petition for post-conviction relief (“amended petition”),

       alleging that she received ineffective assistance of counsel at sentencing because

       her trial counsel failed to call witnesses and failed to object to the trial court

       using juvenile referrals that did not result in adjudications in aggravation. Id. at

       15, 35-37


[9]    On November 13, 2019, the post-conviction court held a hearing on Hamilton’s

       amended petition. Id. at 16. At the hearing, Hamilton’s trial counsel testified

       that he had been an attorney since 1994 and had started working as a public

       defender in 1998. Tr. Vol. II at 8. Trial counsel represented Hamilton in each

       of the cases against her, including the underlying charge. Id. at 9. He testified

       that if Hamilton had “somebody that would have wanted to testify on her

       behalf, I’d certainly discuss that with the client[,]” and that if a witness was not

       called to the stand it would be an indication that the client did not identify or

       request the witness. Id. at 11, 16. Trial counsel added that he “would call

       somebody if [the client was] adamant about that person coming in to testify on

       their behalf. Either that, or get a letter from them . . . on the other person’s

       behalf.” Id. at 16.


[10]   Rebecca Hamilton (“Rebecca”), Hamilton’s grandmother, testified that she

       would have testified at Hamilton’s sentencing hearing but that she was not

       contacted by Hamilton’s trial counsel and did not try to contact him. Id. at 19,

       21-22. Rebecca told the post-conviction court that Hamilton was caring for her

       two children before her arrest, and that Hamilton started “spiraling down” after

       Dean died. Id. at 20. Teri also testified, stating that she tried to contact

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 6 of 17
       Hamilton’s trial counsel one time and did not speak with trial counsel at

       Hamilton’s sentencing but that she was sure she told Hamilton she would

       testify if needed. Id. at 27. Teri added that Hamilton’s life “just kind of fell

       apart” after Dean’s death and that if she had testified at sentencing she would

       have asked for leniency for Hamilton. Id. at 25. Amy Dean (“Amy”), Dean’s

       stepmother, testified that she did not speak with Hamilton’s trial counsel or

       otherwise attempt to contact him. Id. at 29-30. Amy also added that Hamilton

       “started having issues” after Dean’s death and that “[e]verything just kind of

       went downhill from there.” Id. at 30. Teri and Amy were both present at

       Hamilton’s sentencing hearing and both indicated they were willing to testify.

       Id. at 26, 31. Rebecca was sick and was not present at Hamilton’s sentencing

       but also indicated she was willing to testify for Hamilton. Id. at 21, 37.


[11]   Hamilton testified that she did not discuss any potential witnesses for

       sentencing with her trial counsel because she did not know it was an option,

       claiming that she did not know she could testify on her own behalf and that she

       did not talk to her trial counsel about testifying. Id. at 36. Hamilton said that,

       after she finished treatment at Bashor Children’s Home, she was drug free for

       four years and had two children in that time period, K.H., by Dean, and A.P.,

       by Matt Pelikan (“Pelikan”). Id. at 37. She testified that she worked at 7-

       Eleven, Qdoba, Applebee’s, and Lippert to support herself and her children. Id.

       at 38. Hamilton stated that she did not receive any child support from Dean

       until she took him to court and that she received no child support from Pelikan.

       Id. She testified that when Dean died in an accident, her probation officer put

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 7 of 17
       her into grief classes which were not effective, and she instead began to use

       methamphetamine again. Id. at 39. Hamilton also testified that she started

       dealing to support her methamphetamine habit. Id. At the time of her arrest,

       Hamilton had around ninety-five grams of methamphetamine in her possession

       and had been dealing it for several months, indicating that she would

       sometimes sell up to one half pound of methamphetamine every other day. Id.

       at 46.


[12]   On February 25, 2020, the post-conviction court denied Hamilton’s amended

       petition in a written order containing findings of fact and conclusions of law.

       Appellant’s App. Vol. II at 53-63. The post-conviction court’s order noted that the

       information that was before the sentencing court was sufficient for that court to

       conclude Hamilton was a “bright and engaging young lady.” Id. at 60. It found

       that even if Hamilton’s witnesses had testified at sentencing, her sentence

       would have been the same because the court “was sufficiently apprised at

       sentencing of many positive aspects” of her character. Id. at 61. It concluded

       that Hamilton’s trial counsel was not deficient in not calling witnesses because

       none of Hamilton’s witnesses attempted to contact counsel to express a desire

       to testify and that Hamilton did not mention that she wanted witnesses to

       testify. Id. at 62. As to the references at sentencing to Hamilton’s juvenile

       referrals not resulting in adjudications, the post-conviction court found that

       their purpose was to demonstrate that prior contacts with the juvenile justice

       system did not dissuade Hamilton from engaging in criminal activity and were

       not independent aggravating factors. Id. at 62. It concluded that even without


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 8 of 17
       the juvenile referrals the aggravating factors outweighed the mitigating factors,

       that even if Hamilton’s trial counsel had objected such an objection would not

       have resulted in a reduced sentence, and that Hamilton had not demonstrated

       prejudice. Id. at 63. Hamilton now appeals.


                                      Discussion and Decision
[13]   Hamilton contends that her trial counsel was ineffective. The petitioner in a

       post-conviction proceeding bears the burden to establish grounds for relief by a

       preponderance of the evidence. Humphrey v. State, 73 N.E.3d 677, 681-82 (Ind.

       2017). When appealing the denial of a petition for post-conviction relief, the

       petitioner is appealing a negative judgment. Campbell v. State, 19 N.E.3d 271,

       274 (Ind. 2014). Thus, she must show that the evidence leads unerringly and

       unmistakably to a conclusion opposite to the post-conviction court’s

       conclusion. Humphrey, 73 N.E.3d at 681. Although we do not defer to the

       post-conviction court’s legal conclusions, its findings and judgment will be

       reversed only upon a showing of clear error which leaves us with the definite

       and firm conviction that the trial court erred. Id. at 682.


[14]   “The Sixth Amendment to the United States Constitution guarantees criminal

       defendants the right to counsel and mandates that the right to counsel is the

       right to the effective assistance of counsel.” Bobadilla v. State, 117 N.E.3d 1272,

       1279 (Ind. 2019). “We evaluate Sixth Amendment claims of ineffective

       assistance under the two-part test announced in Strickland.” Rondeau v. State, 48

       N.E.3d 907, 916 (Ind. Ct. App. 2016) (citing Strickland v. Washington, 466 U.S.


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 9 of 17
       668, 698 (1984)), trans. denied. To prevail on a claim of ineffective assistance of

       counsel, a petitioner must demonstrate that (1) counsel’s representation fell

       short of prevailing professional norms, and (2) counsel’s deficient performance

       prejudiced the defendant such that there is a reasonable probability that, but for

       counsel’s unprofessional errors, the result of the proceeding would have been

       different. Strickland, 466 U.S. at 687-88, 698. “‘A reasonable probability is a

       probability sufficient to undermine confidence in the outcome.’” Rondeau, 48

       N.E.3d at 916 (quoting Strickland, 466 U.S. at 698). “The two prongs of the

       Strickland test are separate and independent inquiries.” Id. (citing Strickland, 466

       U.S. at 697). “Thus, ‘[i]f it is easier to dispose of an ineffectiveness claim on the

       ground of lack of sufficient prejudice . . . that course should be followed.’” Id.

       (quoting Strickland, 466 U.S. at 697).


[15]   Further, counsel’s performance is presumed effective, and a defendant must

       offer strong and convincing evidence to overcome this presumption.

       McCullough v. State, 973 N.E.2d 62, 74 (Ind. Ct. App. 2012), trans. denied. We

       will not lightly speculate as to what may or may not have been an advantageous

       trial strategy, as counsel should be given deference in choosing a trial strategy

       that, at the time and under the circumstances, seems best. Perry v. State, 904

       N.E.2d 302, 308 (Ind. Ct. App. 2009) (citing Whitener v. State, 696 N.E.2d 40,

       42 (Ind. 1998)), trans. denied. Isolated omissions or errors, poor strategy, or bad

       tactics do not necessarily render representation ineffective. McCullough, 973

       N.E.2d at 74.



       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 10 of 17
[16]   Hamilton argues that her trial counsel was ineffective for failing to call

       witnesses and present additional mitigation evidence at her sentencing hearing.

       We disagree. A decision to call witnesses is a matter of trial strategy which an

       appellate court will not second-guess. Smith v. State, 822 N.E.2d 193, 204 (Ind.

       Ct. App. 2005), trans. denied. Here, there was no evidence that Rebecca or Amy

       contacted Hamilton’s trial counsel to testify at Hamilton’s sentencing hearing.

       Tr. Vol. II at 21-22, 30-31. Teri stated that she spoke with Hamilton’s trial

       counsel one time, but there is no indication that she asked to testify at

       sentencing. Id. at 27. Hamilton herself did not alert her trial counsel that she

       had any witnesses who would be willing to testify. Id. at 36. Hamilton’s trial

       counsel had been in practice as a public defender for approximately twenty

       years. Id. at 8. Trial counsel testified that it was his practice to contact

       witnesses if a client provided names to him and that Hamilton’s failure to

       provide him with names indicated that she did not have any proposed

       witnesses. Id. at 11-12, 16. Moreover, the trial court had before it Hamilton’s

       PSI, which detailed Hamilton’s work history and personal life, including her

       two young children, one of whom had tested positive for methamphetamine,

       her plan to work toward a degree at Ross Medical College, her struggles with

       drug addiction, and her criminal history. Conf. PCR Ex. 5 at 52-61. It also had a

       letter from Hamilton’s mother explaining that the death of Dean precipitated

       Hamilton’s slide back to criminal activity and relapse into methamphetamine

       use, and that her daughter was intelligent and kind-hearted and capable of

       maintaining sobriety. Appellant’s App. Vol. II at 88-89. It also heard Hamilton’s

       statement in which she accepted responsibility for her conduct and expressed
       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 11 of 17
       her regret and apology for her actions. PCR Ex. 1 at 34. We cannot say that

       Hamilton’s trial counsel performed deficiently by not calling witness that were

       not brought to his attention.


[17]   Hamilton contends she was prejudiced by her trial counsel’s failure to call

       witnesses because the trial court was unable to hear live witness testimony

       explaining the details of her life. To assess whether a petitioner suffered

       prejudice, the inquiry is whether there was a reasonable probability that the trial

       court would have imposed a lesser sentence had the mitigating evidence been

       before it. Lewis v. State, 116 N.E.3d 1144, 1157 (Ind. Ct. App. 2018), trans.

       denied.


[18]   Here, the post-conviction judge was the same judge that sentenced Hamilton.

       This court has stated that “a post-conviction court’s findings and judgment

       should be entitled to ‘greater than usual deference’ when the post-conviction

       judge is the same judge who conducted the original trial.” Hinesley v. State, 999

       N.E.2d 975, 982 (Ind. Ct. App. 2013), trans. denied. The post-conviction judge

       concluded that after hearing the testimony of Teri, Rebecca, and Amy at the

       post-conviction hearing that their respective testimony would not have

       produced a reduced sentence. Appellant’s App. Vol. II at 60-62. The information

       that Hamilton’s proposed witnesses would have provided to the trial court was

       already before the trial court, including any factors in mitigation. Thus, we

       cannot say that there was a reasonable probability that a lesser sentence would

       have been imposed on Hamilton had witnesses been called or additional

       evidence been presented. See, e.g., Alvarado v. State, 686 N.E.2d 819, 822-23

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 12 of 17
       (Ind. 1997) (holding that petitioner failed to show he was prejudiced by his

       counsel’s failure to present witnesses at petitioner’s sentencing hearing because

       petitioner failed to show how the witnesses testimony would have changed the

       sentencing outcome); Johnson v. State, 832 N.E.2d 985, 1005 (Ind. Ct. App.

       2005) (holding that petitioner failed to demonstrate that he received ineffective

       assistance of counsel because he did not provide any evidence as to how the

       result of his sentencing hearing would have been different if his counsel would

       have argued more or different mitigating circumstances), trans. denied.


[19]   Hamilton also argues that her trial counsel’s performance was deficient because

       he did not object when the sentencing court cited Hamilton’s juvenile referrals

       in finding that her criminal history was an aggravating circumstance. To

       prevail on a claim of ineffective assistance based on the failure to object,

       Hamilton must establish that an objection would have been sustained and that

       she was prejudiced by the failure. Kubsch v. State, 934 N.E.2d 1138, 1150 (Ind.

       2010).


[20]   Hamilton maintains that the trial court erroneously relied on her juvenile

       referrals in finding her criminal history as an aggravator and cites Day v. State,

       560 N.E.2d 641 (Ind. 1990) and Morell v. State, 118 N.E.3d 793 (Ind. Ct. App.

       2019), clarified on reh’g, 121 N.E.3d 577 (Ind. Ct. App. 2019), trans. denied, in

       support.

[21]   In Day, the Indiana Supreme Court stated that, concerning juvenile

       proceedings, “t]he details of criminal activity may be used to demonstrate a


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 13 of 17
       history of criminal activity when a juvenile court has determined that those acts

       were committed” and that when a juvenile proceeding ends without a

       disposition “the mere fact that a petition was filed alleging delinquency does

       not suffice as proof of a criminal history.” 560 N.E.2d at 643 (emphasis in

       original) (footnote omitted). The Court explained that “[a]n adjudication of

       delinquency is not a fact that can be used by a sentencing court to enhance a

       criminal sentence.” Id. (citation omitted). However, it noted that a juvenile

       adjudication serves to establish a history criminal behavior as juvenile, which

       “indicates that the history is correct” and “elevates that history from allegation

       to fact.” Id. (citation omitted). After determining that the trial court’s use of

       Day’s juvenile referrals was erroneous in imposing his sentence, the Court

       noted that if there are sufficient aggravating circumstances to show that the trial

       court “would have entered the same sentence even absent the impermissible

       factor it should affirm the trial court’s decision” but could not say with

       confidence that Day would have been sentenced as he was without the trial

       court’s reliance on his juvenile record. Id.


[22]   In Morell, a panel of this court affirmed the trial court’s use of Morell’s juvenile

       history as an aggravating circumstance, explaining that some of the juvenile

       history cited in Morell’s presentence investigation report did not indicate either

       a disposition or an adjudication, but that the trial court properly considered the

       portion of his juvenile history resulting in adjudications and his supporting

       admissions to facts about his drug use as a juvenile. 118 N.E.3d. at 798-99. On

       rehearing, the panel affirmed its decision and, citing Day, explained that the


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 14 of 17
       trial court’s criminal history aggravator should not have included any juvenile

       contacts with the justice system not resulting in an adjudication. Morell v. State,

       121 N.E.3d 577, 579 (Ind Ct. App. 2019), trans. denied. It declined to remand

       for resentencing because it was confident the trial court would not reach a

       different sentence, explaining:


               To the extent the trial court here may have considered any of
               Morrell’s juvenile contacts with the justice system not reduced to
               an adjudication as part of the criminal history aggravator of his
               sentence, which the court appears to have done based upon the
               oral sentencing statement, the trial court abused its discretion.
               However, the factors used to support the aggravating
               circumstance of Morrell’s criminal history other than the
               nonadjudicated charges amply support the sentence imposed.
               Morrell had amassed juvenile adjudications, adult convictions,
               and admitted to the use of illicitly or illegally obtained illicit
               substances beginning at the age of fourteen.


       Id.


[23]   Here, as to Hamilton’s criminal history and without objection by her trial

       counsel, the trial court stated:

               Prior criminal history. Five juvenile referrals. Count ’em: Five
               juvenile referrals, none of which seemed to dissuade you from
               criminal activity. Three misdemeanor convictions. You
               committed three crimes while you were on bond. That,
               certainly, is an aggravating factor. Two of the felony cases
               against you are being dismissed pursuant to the plea; the Court
               can consider that to be an aggravating factor.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 15 of 17
       PCR Ex. 1 at 36. In sentencing Hamilton, the trial court also explained that

       previous alternative sanctions such as education programs and drug and alcohol

       treatment, had not dissuaded Hamilton from engaging in criminal activity. Id.

       at 37. The post-conviction court’s order found that the reference to the juvenile

       referrals was to demonstrate that prior contacts with the justice system as a

       juvenile did not dissuade Hamilton from engaging in criminal activity and were

       not independent aggravating factors. Appellant’s App. Vol. II at 62. We cannot

       say that Day or Morell prohibited the trial court from using the juvenile referrals

       for such purposes. Hamilton’s trial counsel’s failure to object was not deficient

       performance.


[24]   Hamilton is also not able to show that she was prejudiced. The post-conviction

       court’s order concluded that even if Hamilton’s trial counsel had objected to the

       reference to the juvenile referrals at sentencing, such an objection “would not

       have resulted in a different sentence.” Id. at 63. Thus, even if an objection had

       been made and was sustained on the basis set forth in Day and Morell, the

       record showed that the trial court would have entered the same sentence absent

       the use of the juvenile referrals. Hamilton’s adult criminal history consisted of

       three misdemeanor convictions, three offenses committed while she was out on

       bond, and that she had two felony offenses dismissed as part of the plea

       agreement. PCR Conf. Ex. 5 at 56-57; PCR Ex. 6 at 62. Setting aside the

       remaining unadjudicated juvenile referrals, Hamilton had accumulated one

       juvenile adjudication for burglary. PCR Conf Ex. 5. at 55-56. In addition to

       criminal history, the trial court’s sentencing decision was supported by other

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 16 of 17
       aggravating factors that were properly identified, including Hamilton’s history

       of illegal alcohol and drug use that began in her adolescence and that

       alternative sanctions such as drug treatment, therapy, and suspended sentences

       had not worked for Hamilton. PCR Ex. 6 at 62-63. The trial court also

       specifically concluded that the aggravating circumstances outweighed the

       mitigating circumstances. Id. at 63; PCR Ex. 1 at 37. “A trial court may rely

       upon only one aggravating circumstance to support an enhanced sentence.”

       Veal v. State, 784 N.E.2d 490, 494 (Ind. 2003). Thus, Hamilton is unable to

       show prejudice.


[25]   Affirmed.

       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-641 | September 17, 2020   Page 17 of 17